EXHIBIT 10.3

GUARANTEE SUPPLEMENT

 

July 30, 2004

 

Credit Suisse First Boston (“CSFB”)

(as the Administrative Agent under

the Credit Agreement referred to below)

Eleven Madison Avenue

New York, New York 10010

Attention:

 

Third Amended and Restated Credit Agreement dated as of July 30, 2004

(as in effect on the date hereof, the “Credit Agreement”) among DaVita Inc.,

the banks, financial institutions and other institutional lenders from time to
time

party thereto and CSFB as the Administrative Agent for the Lender Parties
thereunder

 

Ladies and Gentlemen:

 

Reference is made to the above-captioned Credit Agreement and to the Subsidiary
Guarantee referred to therein (such Subsidiary Guarantee, as in effect on the
date hereof and as it may be further amended, supplemented or otherwise modified
hereafter from time to time, the “Guarantee”). Capitalized terms not otherwise
defined in this Guarantee Supplement shall have the same meanings as specified
therefor in the Credit Agreement or the Guarantee.

 

SECTION 1. Guarantee; Limitation of Liability. (a) Each of the undersigned
hereby unconditionally and irrevocably guarantees on a joint and several basis
with the other Guarantors the punctual payment when due, whether at scheduled
maturity or at a date fixed for prepayment or by acceleration, demand or
otherwise, of all of the Obligations of the Borrower now or hereafter existing
under or in respect of the Finance Documents (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premium, fees, indemnification
payments, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, reasonable fees and expenses of
counsel) incurred by the Administrative Agent or any of the Guaranteed Parties
in enforcing any rights under this Guarantee Supplement or the Guarantee, on the
terms and subject to the limitations set forth in the Guarantee, as if it were
an original party thereto. Without limiting the generality of the foregoing,
each of the undersigned’s liability shall extend to all amounts that constitute
part of the Guaranteed Obligations and would be owed by any of the other Loan
Parties to the Administrative Agent or any of the Guaranteed Parties under or in
respect of the Finance Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.

 

(b) Each of the undersigned, and by their acceptance of this Guarantee
Supplement, the Administrative Agent and each of the Guaranteed Parties, hereby
confirm that it is the intention of all such Persons that this Guarantee
Supplement, the Guarantee and the Obligations of the undersigned hereunder and
thereunder not constitute a fraudulent transfer or conveyance for purposes of
the United States Federal Bankruptcy Code, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar federal or state
Requirements of Law covering the protection of creditors’ rights or the relief
of debtors to the extent applicable to this Guarantee Supplement, the Guarantee
and the

 

- 1 -



--------------------------------------------------------------------------------

Obligations of the undersigned hereunder and thereunder. To effectuate the
foregoing intention, each of the undersigned, the Administrative Agent and each
of the Guaranteed Parties hereby irrevocably agree that the Guaranteed
Obligations and all of the other liabilities of the undersigned under this
Guarantee Supplement and the Guarantee shall be limited to the maximum amount as
will, after giving effect to such maximum amount and all of the other contingent
and fixed liabilities of the undersigned that are relevant under such
Requirements of Law, and after giving effect to any collections from, any rights
to receive contributions from, or any payments made by or on behalf of, any of
the other Guarantors in respect of the Obligations of such other Guarantor under
the Guarantee, result in the Guaranteed Obligations and all of the other
liabilities of the undersigned under this Guarantee Supplement and the Guarantee
not constituting a fraudulent transfer or conveyance.

 

(c) Each of the undersigned hereby unconditionally and irrevocably agrees that,
in the event any payment shall be required to be made to the Guaranteed Parties
under this Guarantee Supplement, the Guarantee or any other guarantee, the
undersigned will contribute, to the fullest extent permitted by applicable law,
such amounts to each of the other Guarantors and each other guarantor so as to
maximize the aggregate amount paid to the Guaranteed Parties under or in respect
of the Finance Documents.

 

SECTION 2. Obligations Under the Guarantee. Each of the undersigned hereby
agrees, as of the date first above written, to be bound as a Guarantor by all of
the terms and conditions of the Guarantee to the same extent as each of the
other Guarantors. Each of the undersigned further agrees, as of the date first
above written, that each reference in the Guarantee to an “Additional Guarantor”
or a “Guarantor” shall also mean and be a reference to the undersigned, and each
reference in any other Loan Document to a “Guarantor” or a “Loan Party” shall
also mean and be a reference to the undersigned.

 

SECTION 3. Governing Law; Jurisdiction; Etc. (a) This Guarantee Supplement shall
be governed by, and construed in accordance with, the laws of the State of New
York.

 

(b) Each of the undersigned hereby irrevocably and unconditionally submits, for
itself and its property and assets, to the nonexclusive jurisdiction of any New
York state court or any federal court of the United States of America sitting in
New York City, New York, and any appellate court from any thereof, in any action
or proceeding arising out of or relating to this Guarantee Supplement, the
Guarantee or any of the other Finance Documents to which it is a party, or for
recognition or enforcement of any judgment in respect thereof, and the
undersigned hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York state court or, to the fullest extent permitted by applicable law, in
any such federal court. Each of the undersigned hereby irrevocably consents to
the service of copies of any summons and complaint and any other process which
may be served in any such action or proceeding by certified mail, return receipt
requested, or by delivering a copy of such process to such party, at its address
set forth below its name on the signature page to this Guarantee Supplement, or
by any other method permitted by applicable law. Each of the undersigned hereby
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable law. Nothing in this Guarantee
Supplement or the Guarantee shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Guarantee Supplement,
the Guarantee or any of the other Finance Documents in the courts of any
jurisdiction.

 

(c) Each of the undersigned irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any action or proceeding arising
out of or relating to this Guarantee Supplement or any of the other Finance
Documents to which it is a party in any New York state court or federal court.
Each of the undersigned hereby irrevocably waives, to the fullest extent
permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 4. WAIVER OF JURY TRIAL. EACH OF THE UNDERSIGNED IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS GUARANTEE
SUPPLEMENT, THE GUARANTEE, ANY OF THE OTHER FINANCE DOCUMENTS, ANY DOCUMENTS
DELIVERED PURSUANT TO THE FINANCE DOCUMENTS, THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY OR THE ACTIONS OF ANY OF THE ADMINISTRATIVE AGENT OR ANY OF
THE OTHER GUARANTEED PARTIES IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.

 

 

Each of the Direct and Indirect Subsidiaries of

DaVita Inc. set forth on Appendix A hereto:

 

By:

 

/s/ Guy Seay

--------------------------------------------------------------------------------

   

Guy Seay

Vice President

 

- 3 -



--------------------------------------------------------------------------------

APPENDIX A

 

Subsidiaries

 

Kidney Care Services, LLC Orange Dialysis, LLC Southwest Atlanta Dialysis
Centers, LLC Total Renal Care / Eaton Canyon Dialysis Center Partnership

 

- 4 -